Per Curiam.

After an examination and review of the record in this cause, this court concurs with the findings of fact and recommendation of the board of commissioners. Gov. R. V(7) provides in part: “A person who has been suspended for an indefinite period from the practice of law and thereafter reinstated in the manner hereinafter provided shall be disbarred upon being found guilty of subsequent misconduct.” In view of respondent’s prior indefinite suspension, Dayton Bar Assn. v. Prear (1964), 175 Ohio St. 543, and subsequent reinstatement, it is hereby ordered, pursuant to Gov. R. V(7), that respondent be permanently disbarred from the practice of law.

Judgment accordingly.

Celebrezze, C. J., W. Brown, Sweeney, Locher, Holmes, C. Brown and Krupansky, JJ., concur.